                             Case 18-11500-LSS                 Doc 71   Filed 11/07/18   Page 1 of 2



                     IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE
_______________________________________
In re:                                         )         Chapter 7
Education Management Corporation               )
The Art Institute of Philadelphia, LLC         )       Case No. 18-11500
                              Debtors, et al 1
                                               )        Case No. 18-11535
                                               )
                                               )
______________________________________)
         CERTIFICATE OF SERVICE OF ORDER GRANTING MOTION OF
     COMMONWEALTH OF MASSACHUSETTS FOR DETERMINATION THAT THE
      AUTOMATIC STAY PROVISION DOES NOT APPLY TO MASSACHUSETTS’
                    ACTIONS AGAINST THE DEBTORS
              On November 7, 2018, I served copies of the Order Grating Motion of Commonwealth of

Massachusetts for Determination that the Automatic Stay Provision Does Not Apply to

Massachusetts’ Actions Against the Debtors, entered on November 6, 2018, as Dkt No. 70 in

Case No. 18-11500 and Dkt. No. 45 in Case No. 18-11535 on George Miller, the Chapter 7

Trustee in both cases, at the below address:



                                                            
1
  The last four digits of the Debtors' taxpayer identification numbers are as follows: American Education Centers,
Inc. (6160); Argosy Education Group, Inc. (5674); Argosy University of California LLC (1273); Brown Mackie
College Tucson, Inc. (4601); Education Management LLC (6022); Miami International University of Art & Design,
Inc. (1065); South Education-Texas LLC (2573); South University of Florida, Inc. (9226); South University of
Michigan, LLC (6655); South University of North Carolina LLC (9113); South University of Ohio LLC (9944);
South University of Virginia, Inc. (9263); South University, LLC (7090); Stautzenberger College Education
Corporation (4675); TAIC-San Diego, Inc. (1894); TAIC- San Francisco, Inc. (9487); The Art Institutes
International Minnesota, Inc. (6999); The Art Institute of Atlanta, LLC (1597); The Art Institute of Austin, Inc.
(3626); The Art Institute of California-Hollywood, Inc. (3289); The Art Institute of California-Inland Empire, Inc.
(6775); The Art Institute of California- Los Angeles, Inc. (4215); The Art Institute of California-Orange County,
Inc. (6608); The Art Institute of California-Sacramento, Inc. (6212); The Art Institute of Charleston, Inc. (6048);
The Art Institute of Charlotte, LLC (4912); The Art Institute of Co1orado, Inc. (3062); The Art Institute of Dallas,
Inc. (9012); The Art Institute of Fort Lauderdale, Inc. (0255); The Art Institute of Houston, Inc. (9015); The Art
Institute of Indianapolis, LLC (6913); The Art Institute of Las Vegas, Inc. (6362); The Art Institute of Michigan,
Inc. (8614); The Art Institute of Philade1phia LLC (7396); The Art Institute of Pittsburgh LLC (7441); The Art
Institute of Port1and, Inc. (2215); The Art Institute of Raleigh-Durham, Inc. (8031); The Art Institute of St. Louis,
Inc. (9555); The Art Institute of San Antonio, Inc. (4394); The Art Institute of Seattle, Inc. (9614); The Art Institute
of Tampa, Inc. (6822); The Art Institute of Tennessee-Nashville, Inc. (5359); The Art Institute of Virginia Beach
LLC (2784); The Art Institute of Washington, Inc. (7043); The Illinois Institute of Art at Schaumburg, Inc. (3502);
The Illinois Institute of Art, Inc. (3500); The Institute of Post-Secondary Education, Inc. (0283); The New England
Institute of Art, LLC (7798); The University of Sarasota, Inc. (5558); Western State University of Southern
California (3875).

                                                                    1
 
             Case 18-11500-LSS      Doc 71    Filed 11/07/18   Page 2 of 2



      Colin Robinson
      Pachulski Stang Ziehl & Jones LLP
      919 North Market Street
      17th Floor
      Wilmington, DE 19801


November 7, 2018.        /s/ Michael Sugar___________
                          Michael Sugar




                                          2
 
